Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 6/21/2021. Claims 1, 4, and 17 have been amended. Claims 2, 3, 18, 19, and 21 have been canceled. Claims 1, 4-6, 8-17, and 20 remain pending.

Allowable Subject Matter
Claims 1, 4-6, 8-17, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1, 4-6, 8-17, and 20 are directed to patent-eligible subject matter under 35 USC 101 for the reasons set out below.
Claims 1, 4-6, and 8-16 are drawn to a system and claims 17 and 20 are drawn to a method, each of which falls within the four statutory categories.

Claims 1, 4-6, 8-17, and 20 do not recite limitations which fall within the scope of an abstract idea. For example, the limitations recited in claim 1 do not constitute a certain method of organizing human activity such as managing personal behavior or relationships or interactions between people.
While claim 1 is directed to generating dynamic content for a user, the claim is directed to the generation of the content itself and not to managing the personal behavior of the user based 
The same analysis applies to independent claim 17 and to depending claims 4-6, 8-16, and 20.
The claims therefore do not recite an abstract idea.


Claims 1, 4-6, 8-17, and 20 are allowable over the closest prior art of record, i.e. Xu et al (US Patent Application Publication 2014/0075295) in view of Leichner et al (US Patent Application Publication 2008/0268413), Tojo et al (US Patent Application Publication 2014/0143805), and Serious Games for Health – Personalized Exergames (hereinafter Gobel).

With respect to Independent Claim 1:
Xu discloses:
a computer system that comprises one or more physical processor programmed with computer program instructions which, when executed, cause the computer system to:
obtain a video file based on one or more predetermined criteria;
obtain information associated with a user to which dynamic content derived from at least a video portion of the video file is to be presented;
process, based on the information associated with the user, the video file to determine one or more reference points within the video file;
select video content segments from the video file based on the one or more reference points such that a first video content segment of the video file is selected;

generate, based on the selection and the vital sign information, the dynamic content that comprises the first video content segment and additional content related to the first video content segment, wherein the additional content indicates the vital sign information; and
provide the dynamic content for presentation to the user.

Leichner teaches:
selecting a first educational video segment for presentation to a user while not selecting a second educational video segment; and
one or more vital sign monitoring devices communicatively coupled to the computer system and obtaining the vital sign information from the one or more vital sign monitoring devices.

Tojo teaches:
presenting a second portion of the dynamic content comprising the additional content to the user subsequent to the presentation of the first portion of the dynamic content.

However, the above prior art of record does not teach “wherein the vital sign information is obtained during a presentation of a first portion of the dynamic content to the user.”

Independent claim 17 is allowable on the same grounds set out above with respect to claim 1.
Depending claims 4-6, 8-16, and 20 are allowable based on their dependency from claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Gregory Lultschik/Examiner, Art Unit 3626